Case: 14-1430   Document: 26     Page: 1   Filed: 06/18/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   VERSATA COMPUTER INDUSTRY SOLUTIONS,
      INC., TRILOGY COMPUTER INDUSTRY
    SOLUTIONS, INC., VERSATA DEVELOPMENT
    GROUP, INC., FKA TRILOGY DEVELOPMENT
   GROUP, INC., VERSATA SOFTWARE, INC., AND
            TRILOGY SOFTWARE, INC.,
                 Plaintiffs-Appellees,

                            v.

          SAP AG AND SAP AMERICA, INC.,
               Defendants-Appellants.
               ______________________

                       2014-1430
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:07-cv-00153-RSP,
 Magistrate Judge Roy S. Payne.
                 ______________________

                     ON MOTION
                 ______________________

  Before PROST, Chief Judge, LOURIE and MOORE, Circuit
                         Judges.
 PER CURIAM.
Case: 14-1430         Document: 26   Page: 2   Filed: 06/18/2014



 2                        VERSATA COMPUTER INDUSTRY   v. SAP AG




                            ORDER
      Appellees move to dismiss this appeal or summarily
 affirm the district court’s final judgment and orders on
 appeal in this case. Appellants oppose.
     In a prior appeal in this case, this court affirmed the
 jury’s infringement verdict and damages award, vacated
 the permanent injunction as overbroad, and remanded for
 “the district court to enter an order that conforms to this
 [court’s] opinion.” On remand, appellees abandoned any
 right to injunctive relief, and the district court entered
 final judgment accordingly.
     We have considered appellants’ arguments on appeal
 including their arguments regarding Rule 60 and their
 motion for a stay, but find them to be without merit.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motion is granted to the extent that this court
 summarily affirms.
       (2) Costs to Versata.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30